Citation Nr: 0832481	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO. 04-26 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES


1. Entitlement to a higher initial rating for degenerative 
joint disease (DJD) of both knees, evaluated as 10 percent 
disabling prior to August 23, 2004. 

2. Entitlement to a higher initial rating for DJD of the 
right knee, evaluated as 10 percent disabling, since 
August 23, 2004.  

3. Entitlement to a higher initial rating for DJD of the left 
knee, evaluated as 10 percent disabling, since 
August 23, 2004.  

4. Entitlement to an initial compensable rating for lumbar 
spine syndesmophyte with anterolateral bony osteophytosis at 
L2, L3, L4, and L5. 

5. Entitlement to an initial compensable rating for cervical 
spine strain with paramedial herniated nucleus pulposus and 
impingement. 

6. Entitlement to an initial compensable rating for post-
operative residuals of the right shoulder. 

7. Entitlement to an initial compensable rating for 
bronchitis. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to May 
1980 and June 1983 to December 2002. Separation documents 
reflect that he was awarded the Combat Action Medal. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Winston-Salem, North Carolina Department of Veterans Affairs 
(VA) Regional Office (RO). In January 2004, the veteran's 
claim was transferred to the San Diego, RO. In 
September 2006, the case was remanded for further 
development. 


FINDINGS OF FACT

1. Prior to August 23, 2004, DJD of both knees was productive 
of x-ray evidence of involvement of 2 major joints, with 
occasional incapacitating episodes. 

2. Since August 23, 2004, DJD of the right knee is productive 
of extension limited to 10 degrees; neither extension limited 
to 15 degrees, nor flexion limited to 45 degrees, is shown. 

3. Since August 23, 2004, DJD of the left knee is productive 
of extension limited to 10 degrees; neither extension limited 
to 15 degrees, nor flexion limited to 45 degrees, is shown. 

4. The veteran's lumbar spine syndesmophyte with 
anterolateral bony osteophytosis at L2, L3, L4, and L5 is not 
productive of slight limitation of motion prior to 
September 26, 2003, or forward flexion of the thoracolumbar 
spine greater that 60 degrees but not greater that 85 
degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or more 
of the height since September 26, 2003.

5. Prior to February 21, 2008, cervical spine strain with 
paramedial herniated nucleus pulposus and impingement was not 
productive of slight limitation of motion or mild disc 
syndrome, or incapacitating episodes of at least one week but 
less than two weeks ding the past 12 months. 

6. Since February 21, 2008, cervical spine strain with 
paramedial herniated nucleus pulposus and impingement was 
productive of forward flexion the cervical spine greater than 
15 degrees but not greater than 30 degrees; cervical spine 
forward flexion of 15 degrees or less or incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months are not shown. 

7. The veteran's post-operative residuals of the right 
shoulder (major) are not productive of malunion or non union 
without loose movement. 

8. Prior to February 21, 2008, the veteran's bronchitis was 
productive of FEV-1/FVC of 72 percent, with a FEV-1 of 107 
percent and FC of 116 percent. 

9. Since February 21, 2008, the veteran's bronchitis was 
productive of FEV-1/FVC of 65 percent. 


CONCLUSIONS OF LAW

1. The criteria for 20 percent, but no higher, for DJD of 
both knees, prior to August 23, 2004, is warranted. 
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003- 5262 (2007). 

2. The criteria in excess of 10 percent for DJD of the right 
knee, since August 23, 2004, is not warranted. 38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5261 
(2007). 

3. The criteria in excess of 10 percent for DJD of the left 
knee, since August 23, 2004, is not warranted. 38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5261 
(2007). 

4. The criteria for a compensable rating for lumbar spine 
syndesmophyte with anterolateral bony osteophytosis at L2, 
L3, L4, and L5 is not warranted prior to or after 
September26, 2003. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292 (2003), 5242 (2007).

5. The criteria for a compensable rating for cervical spine 
strain with paramedial herniated nucleus pulposus and 
impingement prior to February 21, 2008, is not warranted. 
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic 
Codes 5290, 5293 (2002), 5242 (2007).

6. The criteria for 20 percent and no more, for cervical 
spine strain with paramedial herniated nucleus pulposus and 
impingement since February 21, 2008, is warranted. 
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Code 
5237 (2007). 

7. The criteria for a compensable rating for post-operative 
residuals of the right shoulder (major) is not warranted. 
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Code 
5203 (2007). 

8. The criteria for a compensable rating for bronchitis prior 
to February 21, 2008, is not warranted. 38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. § 4.97, Diagnostic Code 6600 (2007). 

9. The criteria for 20 percent and no more, for bronchitis 
since February 21, 2008, is warranted. 38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. § 4.97, Diagnostic Code 6600 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim. This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting. Proper 
notice must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; and (3) that 
the veteran is expected to provide. See 38 C.F.R. § 3.159 
(2007). These notice requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and the effective date 
of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

Effective May 30, 2008, VA amended its regulation governing 
VA's duty to provide a veteran with notice of the information 
and evidence necessary to substantiate a claim. The purpose 
of these changes is to clarify when VA has no duty to notify 
a veteran of how to substantiate a claim for benefits, to 
make the regulation comply with statutory changes, and to 
streamline the development of claims. The amendments apply to 
all applications for benefits pending before VA on, or filed 
after May 30, 2008, which includes these claims. The final 
rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), 
which previously stated that VA will request the veteran to 
provide any evidence in the veteran's possession that 
pertains to the claim. The final rule also removes the fourth 
sentence of 38 C.F.R. § 3.159(b)(1), previously indicating 
that if VA does not receive the necessary information and 
evidence requested from the veteran within one year of the 
date of the notice, VA cannot pay or provide any benefits 
based on that application. The revised sentence reflects that 
the information and evidence that the veteran is informed 
that he or she is to provide, must be provided within one 
year of the date of the notice. Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement (NOD) or when, as a matter of law, entitlement 
to the benefit claimed cannot be established. VA may continue 
to have an obligation to provide adequate section 38 U.S.C.A. 
§ 5103(a) notice despite receipt of an NOD if the claim was 
denied and compliant notice was not previously provided. See 
Mayfield v. Nicholson, 444 F.3d at 1333-34 (Fed. Cir. 2006).

In this case, the required VCAA notification was provided in 
letters issued in March 2004 and October 2006.

As to an initial rating claim, the Board points out that 
service connection has been established and that an initial 
evaluation for that disorder has been assigned. Thus, the 
veteran has been awarded the benefit sought, and his claim 
has been substantiated. As such, 38 U.S.C.A. § 5103(a) notice 
is no longer required as to this matter, because the purpose 
for which such notice was intended has been fulfilled. Id. It 
is of note that after being awarded an initial disability 
evaluation for these disorders, the veteran filed a Notice of 
Disagreement contesting the initial rating determination. The 
RO furnished the veteran a Statement of the Case addressing 
such evaluations, including notice of the criteria for the 
higher ratings, and provided the veteran with further 
opportunity to identify and submit additional information 
and/or argument, which the veteran has done by perfecting his 
appeal and submitting additional medical evidence in support 
of his appeal. See 38 U.S.C.A. §§ 5103A, 5104(a), 7105. Under 
these circumstances, VA fulfilled its obligation to advise 
and assist the veteran throughout the remainder of the 
administrative appeals process, and similarly accorded the 
veteran and his representative a fair opportunity to 
prosecute the appeal. See Dunlap v. Nicholson, 21 Vet. App. 
112 (2007). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that VA must also provide notification that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
The veteran received Dingess notification in October 2006. 

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claims. The 
record includes service medical evidence, VA medical 
evidence, and private treatment records. The claims were 
remanded and the veteran underwent additional VA examinations 
in connection with the appeals. The veteran was also given 
the opportunity to submit any additional records that he may 
have. There are no known additional records or information to 
obtain. 

A hearing was offered and the veteran declined. As such, the 
Board finds that the record as it stands includes sufficient 
competent evidence to decide the claims. See 38 C.F.R. 
§ 3.159(c)(4). Under these circumstances, the Board finds no 
further action is necessary to assist the veteran with his 
claims.

Increased Initial Ratings

The veteran claims that DJD of the knees, lumbar spine 
syndesmophyte with anterolateral bony osteophytosis at L2, 
L3, L4, and L5, cervical spine strain with paramedial 
herniated nucleus pulposus and impingement, post-operative 
residuals of the right shoulder, and bronchitis are more 
severe than the established ratings reflect. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
Separate diagnostic codes identify the various disabilities. 
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7. After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran. 38 C.F.R. § 4.3.

In DeLuca v Brown, 8 Vet. App. 202 (1995), the Court held 
that codes that provide a rating on the basis of loss of 
range of motion mandate consideration of 38 C.F.R. §§ 4.40 
and 4.45 (regulations pertaining to functional loss and 
factors of joint disability attributable to pain). To the 
extent possible, the degree of additional loss due to pain, 
weakened movement, excess fatigability, or incoordination 
should be noted.

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of 
the appeal. See generally Fenderson v. West, 12 Vet. App. 119 
(1999). 

The United States Court of Appeals for Veterans Claims 
(Court) indicated that a claimant will generally be presumed 
to be seeking the maximum benefits allowed by law and 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded. AB v. Brown, 6 Vet. App. 35, 38 (1992).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met. 38 C.F.R. § 4.31. 

DJD of both knees

Service connection for DJD of the knees was granted by rating 
decision of January 2003 and a 10 percent rating was granted, 
effective January 2003. By rating decision March 2005, the 
veteran's knee disability was rated separately and a 
10 percent rating was applied for each knee, effective 
August 23, 2004. The veteran disagreed with the initial 
rating. 

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved. (DC 5200, etc)  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or groups of minor joints affected 
by limitation of motion, to be combined not added under 
diagnostic code 5003. Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. In the 
absence of limitation of motion, rate as below:

With x-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, will be rated as 20 percent 
With x-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups will be rated as 10 percent. 
Note (1): The 20 percent and 10 percent ratings based on x-
rays findings above, will not be combined with ratings based 
on limitation of motion. 

Under the provisions of Diagnostic Code 5260, flexion limited 
to 60 degrees warrants a noncompensable rating. Flexion 
limited to 45 degrees warrants a 10 percent rating. To 
warrant a 20 percent rating, flexion must be limited to 
30 degrees. Finally, flexion limited to 15 degrees is rated 
30 percent. 

Under the provisions of Diagnostic Code 5261, extension 
limited to 5 degrees warrants a noncompensable rating. 
Extension limited to 10 degrees warrants a 10 percent rating. 
To warrant a 20 percent rating, extension must be limited to 
15 degrees. Extension limited to 20 degrees warrants a 
30 percent rating. A 40 percent rating is warranted for 
extension limited to 30 degrees. Finally, extension limited 
to 45 degrees is rated 50 percent. 

Separate ratings under Diagnostic Code 5260 (leg, limitation 
of flexion) and Diagnostic Code 5261 (leg, limitation of 
extension) codified at 38 C.F.R. § 4.71a, may be assigned for 
disability of the same joint. See VAOPGCPREC 9-2004.

The veteran underwent a VA examination in August 2002. He 
complained of his knees bothering him for a number of years. 
He had no specific injuries, but had multiple sprains and 
problems with pain in the knees as a result of impact 
activities. It was determined he had level III and IV 
degenerative joint disease in both joints. Physical 
examination of the right and left knees demonstrated no 
abnormalities on inspection or palpation. He had normal range 
of motion of both knees. He had no heat, redness, swelling, 
effusion, drainage, instability, weakness, or abnormalities. 
The range of motion of both knees was found to be flexion 
accomplished to 140 degrees and extension of 0 degrees. X-ray 
examination of the knees showed circular calcifications, 
bilaterally, posterior to the upper portion of the proximal 
tibia. Questionable bursal calcifications or muscle 
calcification. 

Private treatment records show that the veteran was seen at 
Temecula Valley Imaging in July 2003 with x-rays indicating 
moderate degenerative changes with spurring involving the 
joint margins, tibial space and patella. He was seen by A.K., 
MD in August and September 2003. It was noted that x-rays 
showed tricompartmental osteoarthritis.  The physician 
recommended that he receive injections in his knees. In 
September 2003, he underwent Synvisc injections for bilateral 
knee pain. 

The veteran was seen by C.A., MD in August 2004. He made 
bilateral knee complaints. Physical examination showed that 
the veteran was able to balance on his heels and toes so that 
he could squat with his knees flexed at a 100 degree angle 
and then stand with some crepitus. Range of motion of the 
knees was -10 degrees of extension and 125 degrees of 
flexion, bilaterally. There was palpable and audible crepitus 
in the patellofemoral joint of both knees. Valgus and varus 
was not increased. The pertinent diagnoses were degenerative 
joint disease of both knees and history of bilateral knee 
surgery. 

At a February 2008 VA examination, the veteran complained of 
popping, catching, and swelling of the left and right knee, 
with decreased range of motion in the right knee. Physical 
examination revealed scars of the left and right knee from 
previous menisectomy of the left knee and arthroscopic 
surgery of the right knee. Range of motion revealed flexion 
of 110 degrees and 0 degrees of extension, bilaterally. The 
veteran's motion was not limited by pain, weakness, 
fatigability or lack of endurance following repetitive use or 
flare-ups. There was mild crepitus with range of motion and 
mild effusion, bilaterally. He had pain bilaterally with 
McMurray testing and had medial and lateral joint line 
tenderness with palpation. The knees were stable to anterior, 
posterior, varus, and valgus stress testing. The pertinent 
diagnosis was tricompartmental arthritis of bilateral knees. 

Prior to August 23, 2004, the veteran's knees showed x-ray 
evidence of arthritis and he had occasional incapacitating 
episodes, sufficient to show a 20 percent rating for his 
bilateral knee condition. Although his knees showed no 
abnormalities on VA examination in August 2002, he was 
treated in 2003 with anti-inflammatory medications for 
bilateral knee pain. Since he has been treated for his 
bilateral knee condition and he has x-ray evidence of 
arthritis, he warrants a 20 percent rating for his right and 
left knees (2 or more major joints) with occasional 
exacerbations. This rating is the maximum rating allowed for 
DC 5003, cannot be combined with another rating for 
limitation of motion, and as the veteran did not have 
limitation of motion of the knees prior to August 24, 2004, 
the limitation of motion ratings do not apply. 

By rating decision of March 2005, the veteran's bilateral 
knee condition was rated separately rather than as a combined 
rating. He is rated as 10 percent for the left knee and 
10 percent for the right knee, based on a rating for 
limitation of extension of each knee. 

Since August 23, 2004, the symptoms associated with the 
veteran's left and right DJD of the knees warrant no more 
than the currently assigned 10 percent evaluation in each 
knee. VA General Counsel opinions have held that arthritis 
and instability of a knee may be rated separately under 38 
C.F.R. § 4.71a, Diagnostic Codes 5003 and 5257. VAOPGCPREC 9-
98; VAOPGCPREC 23-97. As the evidence shows that the veteran 
does not have instability of the knees, a separate rating 
under DC 5257 is not assignable for either knee in the 
instant case.

Additionally, he is not shown to have limitation of flexion 
to 30 degrees or limitation of extension to 15 degrees, such 
that a 20 percent rating would be warranted based on either 
limitation of extension or limitation of flexion under 38 
C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261. The veteran's 
rating for 10 percent is for his lack of extension and 
although his flexion has been limited to 110 degrees on his 
most recent examination, it not sufficient to obtain an 
additional compensable rating under DC 5260 pursuant to 
VAOPGCPREC 9-2004. When compared with standard range of knee 
motion (0 to 140 degrees, see 38 C.F.R. § 4.71, Plate II), 
the veteran's knee motion, even considering his complaints of 
pain, is not shown to warrant additional disability rating. 
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).

Moreover, since the presence of ankylosis is not shown, an 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5256 is 
also not warranted. The veteran also does not warrant a 
rating under Diagnostic Codes 5258 or 5259, because there is 
no evidence of removal or dislocation of the cartilage. 

Under the foregoing circumstances, a basis upon which to 
assign an evaluation in excess of the 10 percent presently 
assigned for each knee since August 23, 2004 has not been 
shown, and the veteran's appeal is denied. 

Lumbar and cervical spines

Service connection for lumbar spine syndesmophyte with 
anterolateral bony osteophytosis at L2, L3, L4, and L5 and 
cervical spine strain was granted for both conditions by 
rating decision of January 2003. A noncompensable rating was 
awarded to both disabilities, effective January 2003. 

Effective September 23, 2002, VA revised the criteria for 
diagnosing and evaluating intervertebral disc syndrome. 67 
Fed. Reg. 54,345 (Aug. 22, 2002). Effective September 26, 
2003, VA revised the criteria for evaluating general diseases 
and injuries of the spine. 68 Fed. Reg. 51,454 (Aug. 27, 
2003). At that time, VA also reiterated the changes to 
Diagnostic Code 5293 (now reclassified as Diagnostic Code 
5243) for intervertebral disc syndrome. Here either the old 
or new rating criteria may apply, although the new rating 
criteria are only applicable since their effective date. 
VAOPGCPREC 3-2000.

Prior to September 2003, the regulations provided a 10 
percent rating for slight limitation of motion of the lumbar 
spine, a 20 percent rating for moderate limitation of motion 
and a 40 percent rating for severe limitation of motion of 
the lumbar spine.  For the cervical spine, a 10 percent 
rating is warranted for slight limitation of the cervical 
spine, a 20 percent rating for moderate limitation of motion, 
and a 30 percent rating for severe limitation of motion of he 
cervical spine See 38 C.F.R. § 4.71a, Diagnostic Codes 5290, 
5292 (effective prior to September 26, 2003).

Effective September 26, 2003, the general rating formula for 
disease and injures of the spine, specifically, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, provides as follows:

A 10 percent evaluation is warranted where there is forward 
flexion of the thoracolumbar spine greater that 60 degrees 
but not greater that 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height;

A 20 percent rating for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees, or the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis;

A 40 percent rating for forward flexion of the thoracolumbar 
spine 30 degrees or less, or favorable ankylosis of the 
entire thoracolumbar spine;

A 50 percent rating for unfavorable ankylosis of the entire 
thoracolumbar spine;

A 100 percent rating for unfavorable ankylosis of the entire 
spine.

Normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees and left and right lateral 
rotation are 0 to 30 degrees. The normal combined range of 
motion for the thoracolumbar spine is 240 degrees.

The Board also observes that the rating schedule for 
evaluating intervertebral disc syndrome changed during the 
pendency of this appeal. The old criteria, in effect prior to 
September 23, 2002, provided a 10 percent rating for mild 
intervertebral disc syndrome; a 20 percent rating when it was 
moderate, recurring attacks; and a 40 percent rating when 
severe with recurring attacks with intermittent relief. A 
maximum 60 percent rating is assigned for intervertebral disc 
syndrome when the condition is pronounced in degree, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc and little intermittent 
relief. 38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective 
prior to September 23, 2002).

Effective from September 2002, intervertebral disc syndrome 
is evaluated (preoperatively or postoperatively) either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 (combined 
ratings table) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation. A maximum 60 percent rating is warranted when 
rating based on incapacitating episodes, and such is assigned 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months. A 
40 percent rating is assigned for incapacitating episodes 
having a total duration of at least four weeks, but less than 
six weeks during the past 12 months. A 20 percent rating is 
assigned for incapacitating episodes having a total duration 
of at least two weeks, but less than four weeks during the 
past 12 months and a 10 percent rating is assigned for 
incapacitating episodes have a total duration of at least one 
week, but less than two weeks during the past 12 months. See 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (effective September 
23, 2002). Note 1 provides that for the purposes of 
evaluations under Diagnostic Code 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician. 
"Chronic orthopedic and neurological manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so. 

Effective from September 2003, the diagnostic criteria for 
intervertebral disc syndrome was renumbered as Diagnostic 
Code 5243. The regulations remained the same in effect. 
However, there was some minor re-phrasing. In this respect, 
Diagnostic Code 5243 provided the following:  Evaluate 
intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined. It also deleted the old 
Note 2.

During the veteran's August 2002 VA examination, the veteran 
complained of intermittent spasms of the lumbar spine, with 
occasional mild pain in the flank area and locking. He also 
complained of stiffness, intermittent grinding, and radicular 
symptoms related to his cervical spine. Physical examination 
of the lumbar spine revealed no pain, spasm, heat, redness, 
swelling, effusion, drainage, instability, weakness or 
abnormal movement. Range of motion of the lumbar spine 
revealed flexion of 0 to 95 degrees, extension of 0 to 
35 degrees, right and left lateral bending of 0 to 40 
degrees, and right and left rotation of 0 to 35 degrees. X-
rays showed moderate anterolateral bony osteophytosis at L2, 
L3, L4, and L5; questionable syndesmophyte or rheumatoid 
variant disease. Cervical spine complaints included 
stiffness, intermittent grinding, stiff neck, and radicular 
symptoms. Physical examination showed no abnormalities on 
inspection or palpation. He experienced neither pain nor 
crepitation. There was no heat, redness, swelling, effusion, 
drainage, instability, weakness or abnormal movement. Range 
of motion of the cervical spine showed flexion of 0 to 
65 degrees, extension of 0 to 50 degrees, left and right 
lateral bending of 0 to 40 degrees, and left and right 
rotation of 0 to 80 degrees. X-rays of the cervical spine 
showed narrowing of C6-7 disc space with mild anterior 
degenerative osteophytosis of C5, C6, and C7. 

Due to a December 2005 private examination showing 
questionable studies of cervical spine disability vs. carpal 
tunnel syndrome, pursuant to the Board's September 2006 
remand, the veteran underwent VA examination in 
February 2008. It was noted that the veteran underwent an 
electromyogram which diagnosed cervical radiculopathy. He 
complained of intermittent neck pain radiating to his left 
arm. He had no cervical spine incapacitating episodes within 
a year of the examination. Physical examination revealed 
range of motion of forward flexion of 0 to 30 degrees, 
extension of 0 to 30 degrees, rotation of 0 to 70 degrees, 
bilaterally, and lateral bending of 0 to 30 degrees, 
bilaterally. The cervical spine range of motion was not 
limited by pain, weakness, or lack of endurance, following 
repetitive use or on flare-ups. He was nontender to palpation 
over the cervical spine, posteriorly. Strength was 5/5in the 
myotomes of C5 through T2. His sensation was intact to 
pinprick and there was no pain in the left wrist. He had 
negative carpal tunnel compression, negative Phalen and 
Tinels tests of the left wrist. 

Lumbar examination revealed pain that did not radiate. The 
veteran's pain worsened with physical labor. He had full 
range of motion of the lumbar spine with flexion of 0 to 90 
degrees, extension of 0 to 10 degrees, rotation of 0 to 45 
degrees, bilaterally, and lateral bending of 0 to 45 degrees, 
bilaterally. His gait was normal. The lumbar spine range of 
motion was not limited by pain, weakness, fatigability, or 
lack of endurance, following repetitive use or on flare-ups. 
He was nontender to palpation over the lumbar spine. Strength 
was 5/5in the myotomes of L1 through S1. X-ray examination 
showed multilevel degenerative changes most apparent in the 
cervical spine at C5, C6, and C7. X-rays of the lumbar spine 
showed multilevel degenerative changes with osteophytes most 
pronounced at T12, L1 and L3-4. The pertinent diagnoses were 
multilevel degenerative disc disease of the cervical spine 
with radiculopathy to the left arm with no evidence of carpal 
tunnel syndrome; and mechanical back pain with multilevel 
degenerative changes in the lumbar spine.

Prior to the change in regulations on September 26, 2003, the 
veteran's lumbar spine disability did not show slight 
limitation of motion, necessary to warrant a compensable 
rating. There was no limitation of motion and no other 
symptomatology on objective testing. Since the change in 
regulations on September 26, 2003, the veteran's lumbar spine 
disability does not show findings that warrant a compensable 
rating. Again, there is no limitation of motion, muscle 
spasm, abnormal gait, or localized tenderness. His 
examination showed complaints of pain; however, the lumbar 
spine range of motion was not limited by pain, weakness, 
fatigability, or lack of endurance, following repetitive use 
or on flare-ups. Based on the foregoing, there is no 
objective evidence that the veteran's lumbar spine disability 
warrants a compensable rating at any time during the 
appellate period. 

As for the veteran's cervical spine strain with paramedial 
herniated nucleus pulposus and impingement, prior to 
February 21, 2008, there was no limitation of motion, 
evidence of mild disc syndrome, or incapacitating episodes. 
However, in February 2008, under revised criteria evaluating 
the cervical spine, and worsening symptomatology, the 
veteran's cervical spine forward flexion was accomplished to 
only 30 degrees, warranting a 20 percent rating since that 
examination. Forward flexion of the cervical spine, less than 
15 degrees, necessary to warrant a 40 percent rating, under 
DC 5237, was not shown. Therefore, prior to 
February 21, 2008, the veteran's cervical spine disability 
did not warrant a compensable rating under DC 5243, 5290 or 
5293. Since February 21, 2008, a 20 percent rating, but no 
higher, is warranted for the veteran's cervical spine 
disability under DC 5237.

Right shoulder disability (major)

Service connection for a right shoulder disability was 
granted by rating action of January 2003 and a noncompensable 
rating was awarded. 

The veteran's medical records reveal that he is right-handed. 
Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination. Only one hand shall be considered dominant. 
38 C.F.R. § 4.69. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5203, a 20 percent 
rating is warranted for dislocation; or non-union of the 
clavicle with loose movement. A 10 percent rating is 
warranted for non-union of the clavicle without loose 
movement or malunion of the clavicle. 

At an August 2002 VA examination, he complained of popping 
and clicking of the right shoulder with movement and 
difficulty swinging the shoulder without causing pain. 
Physical examination demonstrated normal range of motion, 
with crepitation with movement. He had no pain and the 
shoulder girdle strength was felt to be normal. X-rays showed 
resection of the right clavicle. 

In August 2004, the veteran was seen privately by Dr.C.A. He 
had active abduction and forward flexion of 180 degrees. 
Strength testing was 4+ for the right shoulder abduction. It 
was noted that he had surgery which had been partially 
helpful. 

A February 2008 VA examination noted that the veteran had a 
Mumford procedure of the right shoulder in service which gave 
him some relief. He related right shoulder pain about once a 
week which was worse with overhead activities. Physical 
examination revealed 5/5 rotator cuff strength. He had full 
range of motion with 180 degrees forward flexion and 
abduction and 90 degrees of internal and external rotation. 
He had no tenderness over the biceps tendon or the greater 
tuberosity over the acromioclavicular joint. The right 
shoulder range of motion was not limited by pain, weakness, 
fatigability, or lack of endurance following repetitive use 
and flare-ups. The pertinent diagnosis was status post right 
distal clavicle excision which appeared to be clinically 
doing well at the time of the examination. 

None of the evidence of record showed evidence of nonunion or 
malunion during the appellate period, necessary for a 
compensable rating. Therefore, a compensable rating is not 
warranted for the veteran's right clavicle disability. 

Bronchitis

Service connection for bronchitis was granted by rating 
decision of January 2003 and a noncompensable rating was 
awarded, effective January 2003. 

At an August 2002 VA examination, he complained of nearly 
daily cough productive of some degree of sputum of greater 
than one year's duration. Pulmonary function test (PFT) 
findings showed FEV-1 at 107 percent of predicted, and FEV-
1/FVC of 72.6 percent. 

At a February 2008 VA examination, the veteran described 
minimum morning sputum and minimal dyspnea on exertion. He 
was given a prescription for an inhaler, which he had not 
used for 2 years. Physical examination revealed the lungs 
were clear to auscultation. PFT findings showed FEV-1 at 
91 percent of predicted, and FEV-1/FVC at 65 percent. These 
findings were post-bronchodilator. A DLCO was not obtained as 
it was determined not to be necessary at the time. The values 
were consistent with mild obstructive lung disease with no 
significant improvement after inhalation of bronchodilator 
aerosol. The pertinent diagnoses were history of multiple 
episodes of pneumonia while in service, history of bronchitis 
in service, and although the examiner was not able to confirm 
a diagnosis of chronic bronchitis, it was clear from the 
medical record that he had bronchitis on multiple occasions, 
and a history of exercise-induced asthma. 

Respiratory disorders are evaluated under Diagnostic Codes 
6600 through 6817 and 6822 through 6847. Pursuant to 38 
C.F.R. § 4.96(a), ratings under these diagnostic codes will 
not be combined with each other. Rather, a single rating will 
be assigned under the diagnostic code which reflects the 
predominant disability with elevation to the next higher 
evaluation only where the severity of the overall disability 
warrants such elevation. 38 C.F.R. § 4.96(a) (2007).

The veteran is currently in receipt of a noncompensable 
disability rating under Diagnostic Code 6600, which pertains 
to chronic bronchitis. Diagnostic Code 6600 provides for a 10 
percent rating where forced expiratory volume in one second 
(FEV-1) is 71- to 80- percent predicted; or if the FEV-1 to 
forced vital capacity (FVC) ratio is 71 to 80 percent; or if 
diffusion capacity of the lung for carbon monoxide (DLCO) by 
the single breath method (SB) is 66- to 80-percent predicted.

A 30 percent rating requires FEV-1 of 56- to 70-percent 
predicted; or FEV- 1/FVC of 56 to 70 percent; or DLCO(SB) of 
56- to 65-percent predicted.

A 60 percent rating requires FEV-1 of 40- to 55- percent 
predicted; or FEV-1/FVC of 40 to 55 percent; or DLCO(SB) of 
40- to 55-percent predicted; or maximum oxygen consumption of 
15 to 20 ml/kg/min (with cardiorespiratory limit).

A 100 percent rating requires FEV-1 less than 40 percent 
predicted; or FEV-1/FVC less than 40 percent; or DLCO(SB) of 
less than 40-percent predicted; or maximum exercise capacity 
less than 15 ml/kg/min oxygen consumption (with 
cardiorespiratory limitation); or cor pulmonale (right- sided 
heart failure); or right ventricular hypertrophy; or 
pulmonary hypertension (shown by echo or cardiac 
catheterization); or an episode or episodes of acute 
respiratory failure; or oxygen therapy. 38 C.F.R. § 4.97, 
Code 6600.

VA amended the rating schedule concerning respiratory 
conditions, effective October 6, 2006. VA added provisions 
that clarify the use of pulmonary function tests (PFTs) in 
evaluating respiratory conditions. A new paragraph (d) to 38 
C.F.R. § 4.96, titled "Special provisions for the application 
of evaluation criteria for diagnostic codes 6600, 6603, 6604, 
6825-6833, and 6840-6845" has seven provisions. PFTs are 
required to evaluate respiratory conditions except in certain 
situations. If a DLCO (SB) test is not of record, evaluation 
should be based on alternative criteria as long as the 
examiner states why the DLCO(SB) test would not be useful or 
valid in a particular case. When the PFTs are not consistent 
with clinical findings, evaluation should generally be based 
on the PFTs. Post-bronchodilator studies are required when 
PFTs are done for disability evaluation purposes with some 
exceptions; when evaluating based on PFTs, post-
bronchodilator results are to be used unless they are poorer 
than the pre-bronchodilator results, then the pre- 
bronchodilator values should be used for rating purposes. 
When the results of different PFTs (FEV-1, FVC, etc.) are 
disparate, the test results that the examiner states most 
accurately reflects the level of disability should be used 
for evaluation, and if the FEV-1 and the FVC are both greater 
than 100 percent, a compensable evaluation based on a 
decreased FEV-1/FVC ratio should not be assigned.

In this case, the veteran's initial PFT appears to show a 
FEV-1 which shows a finding of 107 percent of predicted, 
which is noncompensable. A finding of 72.6 is shown for FEV-
1/FVC and FVC is 116 percent of predicted. These findings are 
prebronchodilator and no post bronchodilator findings are of 
record during this time in the appellate period. However, 
although the 72.6 finding for FEV-1/FVC reflects a 10 percent 
rating, since the FEV-1 and FVC are greater than 100 percent, 
a compensable rating can not be assigned. 

The results of the February 2008 VA examination provide 
findings of pre and post bronchodilator results. 
Postbronchodilator findings of FEV-1 are 91 percent of 
predicted, which are noncompensable. However a finding of 65 
percent, which warrants a 30 percent rating, is shown for 
FEV-1/FVC, but no higher, since February 21, 2008. FEV-1 of 
40 to 55 percent of predicted, FEV-1/FVC of 40 to 55 percent, 
or DLCO (SB) of 40 to 55 percent predicted, or maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit), necessary for a 60 percent rating, is not shown. 
Therefore, prior to February 21, 2008, the veteran's 
bronchitis did not warrant a compensable rating. Since 
February 21, 2008, a 30 percent rating, but no higher, is 
warranted for the veteran's bronchitis.

Finally, the veteran has submitted no evidence showing that 
any of his claimed disabilities have markedly interfered with 
his employment status beyond that interference contemplated 
by the assigned evaluations, and there is also no indication 
that any of his disabilities have necessitated frequent 
periods of hospitalization during the pendency of this 
appeal. He has not been hospitalized for any of the 
disabilities during the appeals period for any of the 
disabilities. All of his disabilities have been contemplated 
on a schedular basis. As such, the Board is not required to 
remand any of the claims to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1), which concern the 
assignment of extra-schedular evaluations in "exceptional" 
cases.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).






ORDER

A 20 percent rating and no more, for DJD of both knees, prior 
to August 23, 2004, is granted, subject to the laws and 
regulations pertaining to the payment of monetary benefits.

A rating in excess of 10 percent for DJD of the right knee, 
since August 23, 2004 is denied. 

A rating in excess of 10 percent for DJD of the left knee, 
since August 23, 2004 is denied. 

A compensable rating for lumbar spine syndesmophyte with 
anterolateral bony osteophytosis at L2, L3, L4, and L5 is 
denied. 

A compensable rating for cervical spine strain with 
paramedial herniated nucleus pulposus and impingement prior 
to February 21, 2008 is denied. 

A 20 percent rating and no more, for cervical spine strain 
with paramedial herniated nucleus pulposus and impingement 
since February 21, 2008, is granted, subject to the laws and 
regulations pertaining to the payment of monetary benefits.

A compensable rating for post-operative residuals of the 
right shoulder (major) is denied. 

A compensable rating for bronchitis prior to 
February 21, 2008 is denied. 


(CONTINUED ON THE NEXT PAGE)





A 20 percent rating and no more, for bronchitis since 
February 21, 2008, is granted, subject to the laws and 
regulations pertaining to the payment of monetary benefits.





____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


